Citation Nr: 0723939	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  07-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1951 to October 
1953.  His service awards include a Combat Infantryman Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in June 
2006 and issued to the veteran in July 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO, in pertinent part, denied the 
claims now on appeal.  The veteran's timely substantive 
appeal was received in May 2007.  

The veteran's July 2007 motion that his claim be advanced on 
the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2006).  Accordingly, the veteran's claim has been 
advanced on the Board's docket. 
 

FINDING OF FACT

The medical opinion establishes that the veteran's hearing 
loss and tinnitus are the result of aging rather than the 
result of exposure to noise during combat.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may tinnitus be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he should be granted service 
connection for bilateral hearing loss and tinnitus because of 
his exposure to noise during combat.  The Board notes that 
the veteran was awarded a CIB.  His description of exposure 
to noise from tanks, armored vehicles, gunfire, explosions, 
rockets, and other combat noise, is credible.  His 
description of his noise exposure is presumed accurate.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the RO issued a very complete notice regarding 
VA's duties to notify and assist the veteran in July 2005, 
shortly after he submitted claims for service connection in 
July 2005.  The July 2005 letter notified the veteran of the 
criteria for service connection, the types of evidence which 
might substantiate his claims, and advised the veteran that 
VA was responsible for obtaining certain types of evidence, 
including evidence in Federal government possession, and 
explained the veteran's responsibilities to identify evidence 
he wanted VA to obtain.  The letter requested that the 
veteran inform the RO of any other records that might support 
his claim, including any records in his possession.  

The Board finds that the July 2005 letter provided an 
excellent summary of VA's duties to notify and assist the 
veteran.  That letter addressed each element of notice 
described in Pelegrini, although the letter did not provide 
the veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  See 
Dingess/Hartman, supra.  The Board concludes, however, as 
discussed below, that the preponderance of the evidence is 
against the veteran's claims for service connection for the 
disorders addressed in this decision.  As such, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.   The veteran is not 
prejudiced by the timing of notice regarding these elements.

The veteran demonstrated that he understood he could submit 
evidence in his possession and that such evidence should 
relate to an in-service incident, since he submitted 
statements explaining his noise exposure in service.  The 
veteran's understanding of the evidentiary requirements is 
further shown in statements made on his notice of 
disagreement and VA Form 9.  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   Although no service medical records are 
available, the veteran's participation in combat is presumed, 
based on the award of the CIB, and his description of 
exposure to noise in service is accepted as credible and 
accurate.  The veteran reported that he had never sought 
medical evaluation or treatment for hearing loss or tinnitus 
prior to the submission of this claim, so no VA or private 
clinical records are available.  The veteran was afforded VA 
examination.  The veteran had an opportunity to submit any 
additional evidence and to identify any relevant evidence.  

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

Facts and analysis

The veteran's service medical records cannot be located and 
are presumed to have been destroyed in a fire at the National 
Personnel Records Center.  The veteran reported that he had 
never sought medical evaluation or treatment for hearing loss 
or tinnitus prior to the submission of this claim, so no 
there are no VA or private medical records which are relevant 
to this claim.  The veteran reported that he was exposed to 
combat noise in service, to include noise from tanks, armored 
vehicles, gunfire, explosions, rockets, and other combat 
noise.  He reported that he had no exposure to noise after 
service in his employment in sales for Raytheon.  

Audiologic examination conducted in June 2006 disclosed 
hearing loss, with an average acoustic threshold, across four 
frequencies, of 37.5 decibels (dB) in the right ear and 46.25 
dB in the left.  The veteran reported that he noticed gradual 
onset of hearing loss beginning about 10 years following his 
service discharge.  The examiner concluded that the veteran 
had presbyacusis and tinnitus.  Presbyacusis is defined as 
loss of ability to discriminate sounds associated with aging.  
Stedman's Medical Dictionary 1440 (27th ed. 2000).  The 
examiner concluded that it was less than likely (less than a 
50 percent probability) that the veteran's hearing loss and 
tinnitus were due to exposure to hazardous noise in service, 
because the time of onset, the fact that the veteran, who was 
76, had not required treatment for hearing loss, and because 
the nature and configuration of hearing loss (mostly flat) 
and of the intermittent tinnitus was most consistent with 
presbyacusis rather than acoustic trauma.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.   Since 
the veteran reports onset of hearing loss and tinnitus 
approximately 10 years after service, the Board cannot find 
that hearing loss was manifested during service.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.   Hearing loss and tinnitus 
are both disorders which are defined by regulation as chronic 
diseases, and a one-year period during which those disorders 
may be presumed service-connected is applicable following a 
veteran's service discharge.  However, since the veteran 
himself reported onset some 10 years following service, the 
Board cannot find that the hearing loss or tinnitus was 
manifested during the presumptive period, and neither 
disorder may be presumed service-connected.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).   However, since the veteran 
reported that onset of the claimed disorders was about 10 
years after service, there is no evidence to support a 
finding that the veteran had hearing loss and tinnitus 
chronically and continuously.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
the primary medical evidence of record is the report of June 
2006 VA examination.  In fact, the report of that VA 
examination is the only competent medical evidence of record.  
Since the examiner concluded that it was less than likely 
(less than a 50 percent probability) that the veteran's 
hearing loss and associated tinnitus were due to exposure to 
hazardous noise in service, but were more likely due to the 
aging process, the preponderance of the medical evidence is 
against a finding that the veteran incurred as a result of 
exposure to hazardous noise in service.  


The veteran has provided statements in support of his claim.  
In particular, the veteran asserts, in his July 2006 
substantive appeal, that he was definitely exposed to combat 
noise.  This statement was accepted as true, and the examiner 
specifically noted the veteran's history of exposure to noise 
during combat, but concluded that the present pattern of 
hearing loss was more consistent with aging than acoustic 
trauma.  The veteran's statements are competent to establish 
when he noted onset of hearing loss and tinnitus.  However, 
the VA examiner considered the statements of the veteran's 
history in rendering the opinion, assumed the accuracy of the 
veteran's description of his exposure to noise, and 
nevertheless found that the veteran's statements were 
unfavorable to a finding that the hearing loss or tinnitus 
resulted from in-service acoustic trauma.  

The Board certainly understands the veteran's belief that his 
current hearing loss and tinnitus resulted from noise 
exposure in service.  Unfortunately, the evidence does not 
provide a factual basis upon which the Board may find that 
hearing loss or tinnitus was incurred in or aggravated by 
active service, or may be presumed service-connected.  The 
claims must be denied, in the absence of supporting medical 
evidence or opinion.  


ORDER

The appeal for service connection for bilateral hearing loss 
is denied.

The appeal for tinnitus is denied.





____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


